198 F. Supp. 365 (1961)
TELE-VIEWS NEWS COMPANY, Inc.
v.
S. R. B. TV PUBLISHING CO., Inc. and Triangle Publications, Inc.
Civ. A. No. 29404.
United States District Court E. D. Pennsylvania.
October 16, 1961.
*366 LaBrum & Doak, by James M. Marsh, Philadelphia, Pa., for plaintiff.
Dilworth, Paxson, Kalish, Kohn & Dilks, by Harold E. Kohn, Philadelphia, Pa., for Triangle Publications.
WOOD, District Judge.
The procedural questions presented by this motion have been argued and reargued, the final outcome being our determination that this Court has jurisdiction over the parties and over the subject matter of this suit. (See D.C., 28 F.R.D. 303). Other than the issue of jurisdiction, there is no genuine dispute as to the following facts or conclusions of law based thereon.

Findings of Fact.
1. This action was originally commenced on June 13, 1960, in the United States District Court for the Northern District of Illinois.
2. On March 2, 1961, the District Court for the Northern District of Illinois filed an Order transferring this action to the District Court for the Eastern District of Pennsylvania as the more convenient forum.
3. On March 24, 1961, the plaintiff in this action instituted a suit against the same defendants in the United States District Court for the Southern District of Iowa.
4. The cause of action sued upon in Civil Action No. 2-493 which is now pending in the District Court for the Southern District of Iowa is the same cause of action as is the subject of this suit.

Conclusions of Law.
1. The plaintiff did not effectively dismiss this suit by filing and serving the voluntary notice of dismissal. (See D.C., 28 F.R.D. 303).
2. The suit originally filed in the District Court for the Northern District of Illinois is now pending in this Court.
3. This Court has jurisdiction over the parties and over the subject matter of this suit.
4. When a case is brought in one federal district court, and a subsequent case embracing the same subject matter and involving the same parties is then brought in another federal district court, the court in which the case first instituted is pending may enjoin the suitor from taking any further action in the second case. National Equipment Rental, Ltd. v. Fowler, 2 Cir., 1961, 287 F.2d 43; Martin v. Graybar Electric Co., 7 Cir., 1959, 266 F.2d 202.
5. Irreparable injury will result to the defendant Triangle Publications, Inc. if the suit pending in the District Court for the Southern District of Iowa is not enjoined pending the termination of the suit pending in this Court.

Order.
And now, to wit, this 16th day of October, 1961, it is hereby ordered that the plaintiff Tele-Views News Company, Inc. is enjoined from prosecuting or doing any further acts in the prosecution of Civil Action No. 2-493 in the United States District Court for the Southern District of Iowa, Davenport Division, until termination of the action now pending in this Court.